Order entered December 5, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-19-01165-CR
                                    No. 05-19-01166-CR
                                    No. 05-19-01167-CR
                                    No. 05-19-01168-CR

                           DAVID JASON GARCIA, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                  On Appeal from the Criminal District Court No. 1
                                Dallas County, Texas
    Trial Court Cause Nos. F18-39433-H, F19-00494-H, F17-39675-H & F17-39676-H

                                         ORDER
      Before the Court are appellant’s December 3, 2019 first motions for extensions of time to

file his briefs. We GRANT the motions and ORDER appellant’s brief(s) due on or before

December 30, 2019.


                                                    /s/   BILL PEDERSEN, III
                                                          JUSTICE